              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00220-MR


RITA W. BARKLEY, et al.,          )
                                  )
                      Plaintiffs, )
                                  )
     vs.                          )                        ORDER
                                  )
4520 CORP., INC., et al.,         )
                                  )
                      Defendants. )
________________________________ )


      THIS MATTER is before the Court on the Defendant Great Barrier

Insulation Co., Inc.’s motion for the admission of attorney Carl E. Pierce, II

as counsel pro hac vice. [Doc. 161]. Upon careful review and consideration,

the Court will allow the motion.

      IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc.

161] is ALLOWED, and Carl E. Pierce, II is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.
                               Signed: December 23, 2020
      IT IS SO ORDERED.




       Case 1:20-cv-00220-MR Document 162 Filed 12/23/20 Page 1 of 1
